Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are recites the limitation "grip-less".  It is unclear what applicant means by “grip-less”.  Applicants device clearly has a hand-held body 14 designed to be gripped by the palm of the hand.  For this office action “grip-less” is understood as a system without a pistol grip of a hand gun.  This was found in Par. 0029 of applicant’s disclosure.   
The term “a super-majority” in claim  2 is a relative term which renders the claim indefinite. The term “super-majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How is a super-majority different than a majority?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischhauer et al (US 2004/0020946) [herein after Fleischhauer]
Regarding claim 1, Fleischhauer discloses  A grip-less (no pistol grip), non-lethal, self-protection weapon (abstract) comprising: 
a) an elongated body having a length along a longitudinal axis greater than a width and a depth of the body both perpendicular to the longitudinal axis and each other, the body having a forward opening 3 at a distal end of the body oriented to face substantially along the longitudinal axis (clearly seen in Fig. 5)
b) an irritant 15 (Par. 0020 and 0059) carried by the body (in storage units 91a and 91b; Fig. 16; Par. 0088) and dispensable through the forward opening in a direction substantially along the longitudinal axis of the body (Par. 0059)
c) a propellant 93a and 93b carried by the body and separate and distinct from the irritant to dispense the irritant from the body (Fig. 16; Par. 0083 - 0084); and 
d) a trigger 43/95 (Fig. 5 and 16) carried by the body and located on a side of the body  (applicant should note they did not specifically identify which side so any side would qualify as prior art) away from the distal end and the outlet (Fig. 5 and 6), the trigger operable to release the propellant to dispense the irritant from the body through the forward opening (Par. 0084).
Regarding claim 2, Fleischhauer discloses wherein the body has a cross-sectional shape perpendicular to the longitudinal axis that is substantially constant along a super-majority of the length of the body (Fig. 16/17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischhauer in view of Vasel et al (US 2006/0027223) [hereinafter Vasel].
Regarding claim 3, Fleischhauer does not disclose a) a sliding panel slidably carried by the body; b) the sliding panel sliding between at least two positions, including: i) a closed position in which the sliding panel covers the trigger to resist engagement of the trigger: and ii) an open position exposing the trigger.
	Vasel teaches that it is known in the art of nonlethal launching apparatuses (abstract; Par. 0102) to provide a sliding panel 1424 slidably carried by the body (Fig. 14 and 15);  the sliding panel sliding between at least two positions, including: a closed position in which the sliding panel covers the trigger to resist engagement of the trigger: and an open position exposing the trigger (Par. 0071).
It would have been obvious to tone having ordinary skill at the time the invention was filed to have modified Fleischhauer such that there was a sliding trigger cover, in view of Vasel, to obtain the desired result of prevent negligent discharge of the device.
Allowable Subject Matter
Claim 4-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641